DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2021 has been considered by the examiner.

Grammatical Errors in Claims
Regarding claim 14, the word “agent” should be plural, i.e., “agents.”
Regarding claim 15, the phrase “introducing a nucleic acid into the population of cells that are subject to frozen” is grammatically incorrect.  The phrase is assumed to be “introducing a nucleic acid into the population of cells that are subject to being frozen.”
Regarding claim 16, dissociated is misspelled (“dissociatd”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 7 and 8, the claims are vague and unclear because the time at which the dissociated cells express an exogenous nucleic acid is not stated and can be before freezing or after thawing and then tested.  It is unclear how frozen cells can be assayed for expression level of an exogenous nucleic acid molecule to compare to expression levels in cells that have not been frozen.  Which scenario is intended by Applicants is not apparent.
Regarding claim 10, claim 10, part (i) is directed to preparing a composition comprising frozen cells and then in part (ii), transfects a cell from composition (i) with a heterologous nucleic acid.  There is no mention of thawing the composition of (i).  It is not clear if the cell from composition (i) is transfected before freezing or after thawing. It is not clearr which scenario is intended by applicant. For purposes of this Office Action only, claim 10 is interpreted to include “thawing” before transfecting the cell of composition (i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by George et al (US 2015/0265652) (George).

George discloses [035], [0169] a composition comprising a frozen population of dissociated mammalian cells in CryoStor CS medium (the claimed “cryopreservation solution”) at 1.25 X107 cells/ml, a value falling within the claimed range of “at least about 1 million cells/ml” (claim 1); a value falling within the claimed range of “at least about 5 million cells/ml” (claim 3)).

Regarding claim 2, George discloses [0163]-[0169] an iPS cell line was engineered with a construct encoding a neomycin resistance gene driven by the human MAP2 promoter and a puromycin resistance gene driven by the PGK promoter and later cryopreserved [0169], thereby disclosing the claimed “cell transfected with a heterologous nucleic acid.”  Because the claim is a product-by-process claim, the product is examined. 

Regarding claim 4, George discloses the cells are derived from a human iPS cell line [0163] (the claimed “mammalian cells”).

Regarding claims 5 and 6, George discloses [0163] a human induced pluripotent stem cell line (the claimed “pluripotent stem cells,” claim 5; and the claimed” iPSC,” claim 6) was cryopreserved in cryopreservation medium at a concentration of 1.25 X 107 cells/ml.  Further, George discloses [0080] any iPS cell or cell line can be used in the practice of his invention.

Regarding claim 9, George discloses [0037] obtaining a culture of midbrain neurons and separating the cells into single cells (the claimed “dissociating a population of cells cultured in a culture medium,” claim 9, part a); resuspending the cells in a stable freezing solution (the claimed “suspending the dissociated cells in a cryopreservation medium to form a cell suspension,” claim 9, part b) and freezing the population of DA 6 cells/ml [0035], a value falling within the claimed range of “at least about 1 million cells/ml” (claim 9, part 4).

Regarding claim 11, George discloses separating the cells comprises mechanical separation and/or treatment of the cells with proteinase or a proteinase cocktail Accutase® (the claimed “wherein the step of dissociating a population of cells further comprises exposing the population of cells to an effective about of a cell dissociation solution”).
Regarding claims 12 and 13, George discloses [0037] the enzyme is Accutase® or a proteinase cocktail (the claimed “enzyme containing solution”, claim 12) and (“one or more enzymes;” claim 13).
Regarding claim 14, George discloses [0030] a chelating agent can be used to dissociate the cells (the claimed “enzyme-free cell dissociation solution comprises one or more chelating agents”).
Regarding claim 15, George discloses [0163]-[0169] an iPS cell line was engineered with a construct encoding a neomycin resistance gene driven by the human MAP2 promoter and a puromycin resistance gene driven by the PGK promoter and later cryopreserved [0169] (the claimed “introducing a nucleic acid into the population of cells that are subject to (being) frozen”).
Regarding claim 16, George discloses ((Example 1) preparing a population of frozen cells ([0163]- [169]) in cryopreservation medium (CryoStor), analyzing the gene expression profile post thaw [0173] (the claimed “thawing a composition of frozen cells comprising a population of dissociated cells and a cryopreservation medium”) (claim 16, part 1). George discloses the cells were cryopreserved on day 38 and then thawed and plated before RNA isolation [0173], therefore disclosing the claimed “subjecting cells to a downstream treatment wherein the cells are not subjected to exponential expansion before downstream treatment” (claim 16, part 2).
7 cells/ml, a value falling within the claimed range of “at least 1 million cells/ml.”
Regarding claim 18, George discloses the cells were thawed and plated on PLO/Laminin for 7 days [0174] (the claimed “downstream treatment comprises an in vitro method of differentiating the cells”). Because George discloses the cells were thawed and plated but not subjected to after-thaw expansion or passaged, George discloses the claimed “downstream treatment” (as defined in applicant’s specification, page 4, lines 4-8).

Regarding claims 19 and 20, George discloses [0173] the cells detectably expressed markers FOXA2 and LMX1A (claim 20), which are markers of dopamine precursor cells (applicant’s specification, page 4, lines 28, 29); (the claimed “cells are differentiated into a plurality of dopamine-producing precursor cells;”  and the claimed “wherein the dopamine-producing precursor cells express detectable levels of forkhead box protein A2 (FOXA2), LIM homeobox transcription factor 1alpha (LMX1A)”) (claim 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 2  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claims 1, 3-6, 9, 11-20 above and further in view of Dahlman et al (US 2015/0232883) (Dahlman).  The teachings of George above are incorporated herein in their entirety.  Claim 10 is interpreted herein to include the step of “thawing” before transfecting in (ii) or that the cell is (ii) is thawed. 
George teaches a frozen population of dissociated cells (see, George above). George differs from the claims in that George fails to disclose a thawed cell obtained from the frozen population transfected with a heterologous nucleic acid.  However, Dahlman cures the deficiency. 
Dahlman discloses [0923] human embryonic stem cells were thawed [0924] (therefore previously frozen) and transfected with a heterologous nucleic acid [0925] (the claimed “transfecting a cell,” claim 10, step (ii)).
It would have been obvious to one of modify the method of George by transfecting the George cell (obtained from a population of frozen dissociated cells) after thawing with a heterologous nucleic acid view of the teachings of Dahlman, specifically disclosing successful transfection of thawed, previously frozen cells.  One of ordinary skill would have had a reasonable expectation of successfully transfecting post-thawed cells in view of the teachings of Dahlman observing greater than 70% transfection efficiency [0926].

2.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over George as applied to claims 1, 3-6, 9,11-20 above and further in view of Hoogduijn et al (“Effects of Freeze–Thawing and Intravenous Infusion on Mesenchymal Stromal Cell Gene Expression,” Stem Cells and Development Vol. 25, No. 8, 2016) (Hoogduijn).   The teachings of George above are incorporated herein in their entirety.

George differs from the claims in that George fails to disclose a comparison of heterologous gene expression in (thawed) previously frozen cells as compared to non-frozen cells and that the post-thaw cells had a greater expression level.  However, Hoogduijn cures the deficiency. 
Hoogduijn discloses freezing-thawing of mesenchymal stromal cells (MSCs) and that the freeze-thaw procedure may change the functional and phenotypic characteristics of the cells (Abstract).  Hoogduijn discloses (page 586, right column, bottom paragraph to page 587, left column, top paragraph) there are significant differences between MSC that are thawed shortly before use and MSC that come straight from the culture flask (the non-frozen cells).  Hoogduijn discloses (page 589, left column, bottom paragraph) that there is a small increase in membrane permeability post-thawing, leading to an increase in gene expression.  
Regarding claim 8, Hoogduijn discloses that between the frozen-thawed cells and the continuous culture cells (non-frozen) there were 294 genes that showed a significantly different expression (page 588, right column, bottom paragraph). Hoogduijn discloses (page 589, left column, top paragraph) the magnitude of gene expression differences was limited to maximum increase of 10.9 fold and a maximum decrease of 5.1 fold, a value encompassing the claimed value of “at least about 2 time greater than the level of expression of cells that have not been frozen.” 
It would have been obvious to one of ordinary skill to modify the method of George by transfecting thawed (previously frozen dissociated cells) with an exogenous nucleic acid in view of the teachings of Hoogduijn that post-thaw cells have an .

3.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (“A portable toxicity biosensor using freeze-dried recombinant bioluminescent bacteria,” Biosensors & Bioelectronics 17 (2002) 433–440) (Choi) in view of the Palmfeldt et al (”Optimisation of initial cell concentration enhances freeze-drying tolerance of Pseudomonas chlororaphis,” Cryobiology 47 (2003) 21–29) (Palmfeldt).
Choi discloses recombinant bacteria (the claimed were grown in media, resuspended in media and (the claimed dissociated) mixed with 24% sucrose, (the claimed “cryopreservation medium”)  then placed into vials and frozen (page 435, left column, middle paragraph) (the claimed “composition comprising a frozen population of dissociated cells and cryopreservation medium).  
Choi differs from the claims in that the document fails to disclose the concentration of cells in the frozen population is at least about 1 million cells/ml.  However, Palmfeldt cures the deficiency.
Palmfeldt discloses (Abstract) the highest freeze-drying survival rates for bacteria were obtained for initial cell concentrations between 1 X 10 9  and 1 X 10 10 , values falling within the claimed ranges of “at least about 1 million cells/ml” (claim 1) and the claimed “at least about 5 million cells/ml. at least about 30 million cells/ml and at least about 50 million cells/ml” (claim 3). 
It would have been obvious to one of ordinary skill to modify the method of Choi by freezing the cells at the cell concentration suggested by Palmfeldt to obtain a frozen population of dissociated cells in view of the teachings of Palmfeldt that the concentration range gave optimal cell survival.  One of ordinary skill would have had a .

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panis et al (“Germplasm Conservation, Virus Eradication and Safe Storage of Transformation Competent Cultures in Banana: The Importance of Cryopreservation,” Acta Hort 692, 51-59, ISHS 2005)(Panis) in view of Nagata et al (“Estimation of Viable Cell Count after Fluorescein Diacetate Staining Using Phosphorimager Analysis,” BioTechniques 27:685-688 (October 1999) (Nagata). 
Panis discloses (page 53, no. 4, “Transformation”) that a suspension line of the plantain cultivar Three Hand Planty -THP (7+8)- was used. Panis discloses: 
This suspension was established from proliferating meristem cultures in July 1994 and frozen (the claimed “population of dissociated cells in a cryopreservation medium”) and stored in liquid nitrogen at different time intervals (10 April, 1996; 27 September, 1996 and 22 May, 1997). On December 21, 1999, the suspensions were thawed and plated on semi solid media.  Subsequently, liquid cell suspension cultures were re-established from regrowing embryogenic calli. These 3 cell lines, together with a control (not frozen) suspension of the same cell line, were subjected to transformation on the 9th of November, 2000 (the claimed “composition comprising a cell transfected with a heterologous nucleic acid, prepared by transfecting a cell obtained by thawing a frozen population of dissociated cells”). The Agrobacterium tumefacience strain used for transformation contained the pFAJ3000 plasmid (the claimed “heterologous nucleic acid”). This plasmid had an intron-interrupted gusA gene (reporter gene) under the control of a CaMV 35S promotor, and the neo gene coding for neomycin (selectable marker) phosphotransferase driven by the nopaline synthethase promoter (nos). Transient gene expression in banana cells was visualised after 6 days of co-cultivation with Agrobacterium as a number of blue spots after a 4-hours treatment with X-Gluc. After three months of culture on selective medium (Semi solid ZZ supplemented with 50 mg/l geneticin), independent putative transformed cell clumps were counted and 
Panis differs from the claims in that the document fails to disclose the concentration of cells in the frozen population.  However, Nagata cures the deficiency.  	Nagata discloses a method of estimating the number of viable plant cells in a suspension.  It would have been obvious to one ordinary skill to modify the method of Panis by counting the cells in suspension intended to be cryopreserved in order to achieve an optimal concentration for cell survival.  One of ordinary skill would have been able through routine experimentation to determine the optimal cell concentration/ml for optimal survival. The choice of a concentration of one million cells/ml is dependent upon the cell type, lacking evidence to the contrary. One of ordinary skill would have had a reasonable expectation of success in freezing the cells at the optimal concentration in view of the teachings of Panis that the frozen cells could be restablished in cell culture. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632